Citation Nr: 1745942	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU), due solely to PTSD from December 8, 2001, excluding periods for which temporary total ratings have been assigned.

2.  Entitlement to TDIU prior to December 8, 2001, based on either the combined effects of his service-connected disabilities or based solely on PTSD.

3.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits prior to December 8, 2001.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case has a long history before both the Board and the Court of Appeals for Veterans Claims (Court), comprising a voluminous record of nearly five thousand pages.  See May 2014 Vocational assessment ("I again reviewed the Veteran's entire C-File's 4,370 pages.)  An extended recitation of that history is not required as the issues currently before the Board concern downstream matters as reflected by the 2013 docket number.  However, for perspective purposes, the initial claim for PTSD stems back to 1993.  

Following continuous prosecution by the Veteran through his counsel, despite multiple denials and remands by both the Board and the Court, service connection was eventually granted in a February 2012 Board decision.  Thereafter, the Veteran perfected an appeal of the March 2012 rating decision which awarded 70 percent and temporary total 100 percent evaluations for his PTSD.  Regarding the remaining TDIU and DEA claims, in June 2011 the RO granted entitlement to TDIU and DEA benefits effective May 2009.  The Veteran disagreed with the assigned effective date in August 2011 correspondence, and the RO assigned a new effective date of December 8, 2001, in September 2013.  In June 2014, the Veteran again disagreed with the assigned effective date, and subsequently properly perfected an appeal to the Board.  Thus, the current issue on appeal with respect to TDIU is entitlement to TDIU prior to December 8, 2001.

In December 2015, this matter was remanded for further development.  The Board finds that, despite the protestations of the Veteran's counsel which inexplicably seek to extend this already ancient case even further, there has been substantial compliance with the directives of this latest Remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.  

In July 2016, the Veteran submitted a properly executed power of attorney form naming Robert V. Chisholm as his representative.  As such, the Veteran's representative has been updated on the title page.


FINDINGS OF FACT

1.  For the entire period on appeal, absent previously compensated periods of a total temporary disability rating, the evidence of record does not reflect that the Veteran's PTSD was manifested by total occupational and social impairment.

2.  Prior to December 8, 2001, the Veteran was gainfully employed for many years, and there is no otherwise persuasive credible evidence that the Veteran was unemployable due to his service-connected disabilities.

3.  Prior to December 8, 2001, the record does not demonstrate the existence of a permanent, service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, absent previously rated periods of temporary total evaluation, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Prior to December 8, 2001, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  Prior to December 8, 2001, the criteria for eligibility for DEA benefits under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances, a necessity in light of the voluminous record as noted above.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)). 

With respect to the claimed entitlement to an increased rating for PTSD, the Veteran has not raised any argument with respect to any issue of notice.  Regarding the duty to assist, pursuant to the December 2015 Remand, the Veteran was assisted in the procurement of additional medical records and was afforded a VA medical examination for the claimed disorder in May 2016.  The Board has considered counselor's arguments that the May 2016 VA examination opinion is "inadequate," but the Board concludes that the examination and corresponding opinion are sufficient as the rationale's addresses the underlying merits of the Veteran's claim concerning his ability to work prior to 2001, based upon a review of the claims file, and a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Moreover, The Board finds that further remands to obtain additional VA opinions would constitute unnecessary delay and a waste of VA's finite resources, especially in light of the numerous remands that have already taken place over the past decade.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

For the foregoing reasons, the Board finds that the VA's duties to notify and assist in the development of the claim is complete, and no further actions are necessary to fulfill the obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating for PTSD

Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, because the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.

Regarding the Global Assessment of Functioning (GAF), it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

Facts & Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent rating for any portion of the period on appeal.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, family and social relations, thinking and mood, but have not resulted in total occupational and social impairment.  

The symptomatology exhibited throughout the period on appeal includes suicidal ideation, avoidance of reminders, an inability to recall traumatic events, emotional detachment, restricted affect, hypervigilance, anger outbursts, and violent behavior.  The Veteran has a long history of ongoing and continuous mental health treatment for PTSD and bipolar disorder, with ebbs and flows of moderate to severe intensity, resulting in a wide range of GAF scores between 25 and 60, with a peak in 1995 as reflected by a temporary total evaluation following a suicide attempt, but decreasing and stabilizing through to the present as demonstrated by the May 2016 VA examination.  See i.e. October 1994 VAMC Dallas (issues with rage, loss of memory, intrusive thoughts, nightmares, isolationist tendencies, history of 20 to 30 jobs since service); July 1995 VAMC East Texas ("Problem with depression and insomnia and has been treated with Prozac and Xanax...took 3/4 of the bottle this morning and stated in an attempt to kill himself"); October 1995 Vet Center ("Suicidal acts and suicidal obsession, rage, isolation...alienation...intrusive thoughts...continues to use group psychotherapy sessions and psychotropic medications...in doing so is able to avoid deterioration...GAF 50"); January 1996 VAMC Dallas ("He and his wife of 15 years...demoted from truck driver to grid worker after he tried to commit suicide."); August 2000 VAMC North Texas ("Presents with wife after several weeks increased vigilance, homicidal thoughts towards co-workers (stabbing), poor sleep, flashbacks, nightmares, crying spells, + thoughts racing on a daily basis...GAF 30...highest GAF in last year: 50"); July
2001 ETMC Behavioral ("Mood...depressed...affect...blunted...employed...
supportive wife...depression, flashbacks...GAF 51"); May 2002 Trinity Mother Frances ("He has a rather elaborate notebook showing mood charts which generally shows rapid cycles of depression and manic episodes...manic or hypomanic episodes last two to three days...depressed most of the time...married to his current wife for 21 years...worked for Smith county road and bridge repair for some ten years until December 2001...could not tolerate working with groups of people...reoccurring suicidal ideas...hears indistinct voices...GAF 50"); August 2003 VAMC Dallas ("GAF at d/c 60; 40 at admission...mood 'great'...denies SI, HI, AVH"); April 2004 VAMC Dallas ("admitted to hospital for worsening depression and chronic suicidal ideations which had increased in intensity...GAF 38, past 25"); March 2005 VAMC Dallas ("reports suicidal or homicidal thoughts...more depressed, mood not stable...GAF 40"); February 2006 VAMC Dallas ("continued chronic suicidal ideation but denies plan...GAF 48"); April 2006 VAMC Dallas ("Veteran did not voice or demonstrate any evidence of crisis or active suicidal/homicidal ideation"); June 2007 VAMC Dallas ("Denies suicidal ideation but does report chronic intermittent homicidal ideations denies plan or intent mood stable GAF 48"); September 2008 VAMC Dallas ("mood appears stable...GAF 45"); February 2010 VAMC Dallas ("denied current suicidal/homicidal ideation...seems to have found a positive purpose in his life...described his wife as a "sweet gal" and a "perfect wife'...last suicide attempt was in 1995 and since then he has realized that he does not want to die...has become involved with church and thinks that surviving this attempt was a turning point in his life...last year he developed a close relationship with his daughter from his first marriage and enjoys his grandchildren"); March 2011 VAMC Dallas ("spending time with daughter and grandchildren and finds this very helpful in improving his mood...continued anxiety, nightmares, intrusive thoughts on occasion but denies homicidal/suicidal ideation...GAF 48").

The Veteran was most recently afforded a VA examination for his PTSD in April 2016.  Following a review of the claims file and an interview with the Veteran, a diagnosis of PTSD was provided along with diagnoses of diabetes, congestive heart failure and respiratory problems as relevant to the underlying mental well-being.  The Veteran's history of ongoing mental health therapy was noted, including hospitalization for suicidal ideation.  The Veteran reported numerous PTSD symptoms, including recurrence, avoidance, persistent and exaggerated negative beliefs, exaggerated startle response, estrangement, detachment, irritation and concentration problems.  Mental health examination identified symptoms of depressed mood, anxiety, memory impairment, inability to establish effective relationships, and mood disturbance.  

The examiner opined that the Veteran demonstrated mild symptomatology with "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  Regarding the Veteran's functional limitations due to PTSD, the examiner identified that as the depression "limits active engagement cognitively and emotionally," he would be "less likely" to sustain attention to be productive, and frustrated from an inability to isolate.  Lastly, the examiner responded to the inquiry concerning the Veteran's functional ability since 1993, concluding that his self-professed loss in pleasure in activities with his isolationism and sleep deprivation would "likely" impair his ability to function in a work group. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran has suffered from a consistent litany of symptoms including suicidal and homicidal thoughts, anger, depression, irritability, difficulty sleeping and impairment in occupational and social relationships.  The medical evidence, as reflected in the GAF scores, are indicative of moderate to severe symptomatology, with stabilization and improvement following the time period contemporaneous to the suicidal attempt, an outlying period of total incapacitation already contemplated through a temporary total evaluation.

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experienced symptoms of total social and occupational impairment outside of the 1995 suicide attempt, rather all medical evidence indicates that the Veteran has slowly improved and stabilized.  Furthermore, throughout the course of the appeal, it was noted that the Veteran maintained his marriage of thirty years and raised his children.  He also participated in activities and hobbies, such as woodworking and church.  As for occupational impairment, the Board notes that the Veteran's PTSD symptoms make it difficult to maintain employment; and that his anger and isolation issues were factors in his December 2001 cessation of employment.  However, as noted in the April 2016 VA examination, and throughout the medical evidence of record, including SSA records, non-mental health medical conditions also affected the Veteran's ability to work.  See March 2002 SSA Daily Activity Questionnaire ("I have a bad heart and my right arm").  

Most importantly, the Veteran was able to maintain gainful employment for the better part of a decade with the county prior to his departure in 2001.  The evidence to the contrary exists in the form of self-serving statements and a May 2014 vocational assessment.  The Board finds the statements and vocational assessment to be of minimal probative value as discussed in further detail below regarding his claim to entitlement to an earlier effective date for TDIU.  The weight of the evidence shows that the Veteran's service-connected PTSD caused significant effects on his employability.  This is reflected in the 70 percent rating assigned to the PTSD and in the temporary total 100 percent evaluation.  However, the Board finds that the PTSD did not render him unemployable prior to December 8, 2001.  As such, the Board finds that the evidence does not indicate that the Veteran has total occupational impairment solely as a result of his PTSD.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran and his spouse's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.  In other words, the most probative evidence of record shows that the Veteran's PTSD symptoms were of the similar type, frequency, and severity as those associated with a 70 percent rating.  

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, DC 9411.

Other Considerations

Lastly, neither the Veteran, nor his representative, has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the claimed increased rating for his PTSD.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

TDIU

The Veteran is seeking a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD, heart disease, and sleep apnea, prior to December 8, 2001.  The Veteran contends that while he was employed prior to the current effective date of entitlement of IU, "his work prior to that date was a sheltered work environment."  See November 2013 Attorney correspondence. 

Applicable Laws

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975); see also November 2014 VA form 9.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts & Analysis

A claim for a total disability rating based on unemployability (TDIU) is an element of all increased rating claims, Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran's PTSD does not cause total impairment, the Board observes that the Veteran claims that his employment is really "sheltered employment."  The Board recognizes that marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  Marginal employment may still be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

As noted above, the Veteran was able to maintain gainful employment for nearly a decade with the county prior to his departure in December 2001.  The evidence to the contrary exists in the form of self-serving statements and a May 2014 vocational assessment.  The Board finds the statements and vocational assessment to be of minimal probative value.  In regards to the February 2017 affidavit in which the Veteran claims to have been rendered unemployable due to mental incapacity as early as 1993, the Board gives these statements little value as they are clearly outweighed by overwhelming evidence to the contrary establishing that the Veteran did in fact work until 2001, albeit while suffering from PTSD symptomatology to an extent contemplated by the current 70 percent rating and the 100 percent temporary rating contemporaneous to his suicide attempt.  

Similarly, the Board finds the May 2014 vocational assessment opinion rendering the Veteran totally incapacitated due to the effects of his PTSD to also be greatly in contrast to the evidence of record.  Only two years prior in May 2011, the vocational assessor had conversely concluded that the Veteran was unemployable as of December 2001 due to his service connected disabilities other than PTSD.  Following service connection for PTSD, the same assessor in May 2014 rebuked the prior opinion, concluding that the Veteran's PTSD alone served as a total occupational impediment prior to December 2001.  Based upon a review of the record the assessor concluded that although the Veteran was technically employed, his "employers tolerated his vocationally maladaptive symptoms," thus constructively placing the Veteran in a sheltered environment.  However, as acknowledged by the assessor, the Veteran was employed full-time, and there is no evidence in the record, to include any assertions from the Veteran, that the county was a protected environment, such as a rehabilitation service, day treatment, training, family business, sheltered workshop, and/or employment opportunity to individuals with disabilities.  

The evidence does not indicate that the Veteran was working for a family member or being provided special accommodations at his job that would be the equivalent of a sheltered workshop.  Moreover, there is no evidence that the Veteran was unable to complete his job duties during this period or that he had duties significantly different than other drivers in this company.  The weight of the evidence shows that the Veteran's service-connected PTSD caused significant effects on his employability.  This is reflected in the 70 percent and 100 percent ratings assigned to the PTSD.  However, the Board finds that the PTSD and service-connected disabilities did not render him unemployable prior to December 8, 2001.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  The Board has the ultimate authority to decide whether or not the Veteran is employable and finds that his employment was not considered marginal, nor was it in a sheltered environment.  Accordingly, the Board finds that entitlement to a TDIU is not warranted prior to the current effective date of December 8, 2001.

In sum, the Board finds that the weight of the evidence indicates that the Veteran had been substantially employed in the same position for a significant amount of time, earning above the poverty threshold.  See April 2006 VA Form 21-8940.  Although the May 2014 vocational assessment may have had concerns about the Veteran's ability to perform these tasks due to his PTSD, the ultimate question of entitlement to TDIU is a legal, not a medical question.  The Board finds that the Veteran's ability to maintain a full-time job throughout the period prior to December 8, 2001, weighs heavily against the claim.  Thus, the totality of the evidence based on the facts found does not indicate his position was in any way marginal.  The Veteran does not meet the criteria for entitlement to TDIU prior to December 8, 2001, because he was employed and his employment was not marginal, nor was it in a sheltered work environment.

Eligibility for DEA

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran: (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or, if a serviceperson (5) is on active duty as a member of the Armed forces and is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government or power.  Service connected disability or death must have been the result of active military, naval, or air service on or after April 21, 1898.  38 C.F.R. § 3.807.

In this case, prior to December 8, 2001, the Veteran did not have a permanent total service-connected disability.  Thus, the criteria for basic eligibility for Chapter 35 benefits are not met.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.

ORDER

Entitlement to an initial rating in excess of 70 percent disabling for PTSD, is denied.

Entitlement to TDIU, prior to December 8, 2001, is denied.

Entitlement to DEA benefits, prior to December 8, 2001, is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


